Exhibit 10.48

June 23, 2015

CVC European Equity IV (AB) Limited

22 Grenville Street

St Helier, Jersey JE4 8PX

Channel Islands

Attention: Carl Hansen

CVC European Equity IV (CDE) Limited

22 Grenville Street

St Helier, Jersey JE4 8PX

Channel Islands

Attention: Carl Hansen

CVC European Equity Tandem GP Limited

22 Grenville Street

St Helier, Jersey JE4 8PX

Channel Islands

Attention: Carl Hansen

Ladies and Gentlemen:

Reference is made to the Implementation and Facilitation Agreement, dated as of
November 30, 2010 (the “CVC Implementation and Facilitation Agreement”) among
the Univar Inc. (the “Company”), Univar USA Inc. (“Opco”) and each of CVC
European Equity IV (AB) Limited, CVC European Equity IV (CDE) Limited and CVC
European Equity Tandem GP Limited (together the “CVC Managers”). Capitalized
terms used but not defined herein shall have the meanings ascribed to them in
the CVC Implementation and Facilitation Agreement.

Upon the terms and conditions of this letter agreement, the parties hereby agree
to terminate the CVC Implementation and Facilitation Agreement pursuant to
Section 4(c) thereof, in connection with the Company’s initial public offering
of shares of its common stock pursuant to the Company’s Registration Statement
on Form S-1 (Registration No. 333-197085) (the “IPO”). Reference is made to the
Monitoring Agreement, dated November 30, 2010 (the “CVC Monitoring Agreement”)
among the Company, Opco and CVC Capital Partners Advisory Company (Luxembourg)
S.à.r.l (“CVC”). In connection with and as consideration for termination of the
CVC Implementation and Facilitation Agreement and the CVC Monitoring Agreement,
the Company and Opco, jointly and severally, agree to pay in cash a fee of $13.1
million to CVC (the “CVC Termination Fee”), on the closing date of the Company’s
IPO and, in consideration thereof, the CVC Managers will waive any right to any
Facilitation and Implementation Fee in connection with the IPO. Upon the payment
of the CVC Termination Fee, the CVC Implementation



--------------------------------------------------------------------------------

and Facilitation Agreement will terminate, provided that Section 3 thereof shall
survive solely as to any portion of any Facilitation and Implementation Fee or
Expenses accrued, but not paid or reimbursed, prior to such termination. The
termination of the CVC Implementation and Facilitation Agreement shall not
affect the Indemnification Agreement which shall survive such termination.

The CVC Implementation and Facilitation Agreement is being terminated in
reliance upon, and subject to, the concurrent termination of (i) the Consulting
Agreement, dated as of November 30, 2010, among the Company, Opco and Clayton,
Dubilier & Rice, LLC, in consideration of a fee in an amount equal to the CVC
Termination Fee and on terms substantially identical to this letter agreement,
and (ii) the CVC Monitoring Agreement.

This letter agreement may be executed in any number of counterparts, with each
executed counterpart constituting an original, but all together one and the same
instrument. This letter agreement sets forth the entire understanding and
agreement among the parties with respect to the transactions contemplated herein
and supersedes and replaces any prior understanding, agreement or statement of
intent, in each case written or oral, of any kind and every nature with respect
hereto. This letter agreement is governed by and construed in accordance with
the laws of the State of New York applicable to agreements made and to be
performed within that state.

[Remainder of the page left intentionally blank.]



 

2



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding and agreement, please
sign and return this letter agreement, whereupon this letter agreement shall
constitute a binding agreement with respect to the matters set forth herein.

 

Sincerely, UNIVAR INC. By:  

              /s/ Stephen Landsman

Name:   Stephen Landsman Title:   General Counsel UNIVAR USA INC. By:  

              /s/ Stephen Landsman

Name:   Stephen Landsman Title:   General Counsel

 

Acknowledged and agreed as of the date first above written: CVC EUROPEAN EQUITY
IV (AB) LIMITED By:  

              /s/ Carl John Hansen

Name:   Carl John Hansen Title:   Director CVC EUROPEAN EQUITY IV (CDE) LIMITED
By:  

              /s/ Carl John Hansen

Name:   Carl John Hansen Title:   Director

[Signature Page to Letter Agreement Terminating CVC Implementation and
Facilitation Agreement]



--------------------------------------------------------------------------------

CVC EUROPEAN EQUITY TANDEM GP LIMITED By:  

              /s/ Carl John Hansen

Name:   Carl John Hansen Title:   Director

[Signature Page to Letter Agreement Terminating CVC Implementation and
Facilitation Agreement]